OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/ L. Roy Papp L. Roy Papp, President Date July 8, 2011 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote?For, Against, Abstain Did the Fund vote With or Against Management? Microchip MCHP 08/20/10 Election of Directors Issuer Yes For With Microchip MCHP 08/20/10 Ratification of Auditors Issuer Yes For With Techne TECH 10/28/10 Election of Directors Issuer Yes For With Techne TECH 10/28/10 Set the Number of Directors at nine Issuer Yes For With Techne TECH 10/28/10 Company's 2010 Equity Incentive Plan Issuer Yes For With Coach COH 11/03/10 Election of Directors Issuer Yes For With Coach COH 11/03/10 Ratification of Auditors Issuer Yes For With Coach COH 11/03/10 Approve 2010 Stock Incentive program Issuer Yes For With Coach COH 11/03/10 Vote on a stockholder proposal Security Holder Yes Against With Linear Technology LLTC 11/03/10 Election of Directors Issuer Yes For With Linear Technology LLTC 11/03/10 Approve the Company's Equity Incentive Plan Issuer Yes For With Linear Technology LLTC 11/03/10 Ratification of Auditors Issuer Yes For With DeVry Inc. DV 11/10/10 Election of Directors Issuer Yes For With DeVry Inc. DV 11/10/10 Ratification of Auditors Issuer Yes For With DeVry Inc. DV 11/10/10 Approve Stock Incentive Plan Issuer Yes For With DeVry Inc. DV 11/10/10 Shareholder proposal - eliminating medically unnecessary surgeries Security Holder Yes Against With ResMed Inc. RMD 11/11/10 Election of Directors Issuer Yes For With ResMed Inc. RMD 11/11/10 Approve an increaseaggregate limit of director's fees that may be paid in any fiscal year to all non-executive directors, as a group, from the current limit of $400,000 to a maximum aggregate amount not to exceed $800,000 during any fiscal year Issuer Yes For With ResMed Inc. RMD 11/11/10 Amend certificate of incorporation to increase the number of authorized shares of ResMed's common stock from 200 Million to 350 Million shares Issuer Yes For With ResMed Inc. RMD 11/11/10 Ratification of Auditors Issuer Yes For With ResMed Inc. RMD 11/11/10 Transaction of such business as may properly come before meeting Issuer Yes For With The Clorox Company CLX 11/17/10 Election of Directors Issuer Yes For With The Clorox Company CLX 11/17/10 Ratification of Auditors Issuer Yes For With The Clorox Company CLX 11/17/10 Approval of the Material Terms of the performance goals under the Company's2005 stock incentive plan Issuer Yes For With The Clorox Company CLX 11/17/10 Approval of the Material Terms of the performance goals under the Company'sExecutive Incentive Compensation Plan Issuer Yes For With The Clorox Company CLX 11/17/10 Stockholder Proposal on Independent Chairman Security Holder Yes Against With Micros MCRS 11/19/10 Election of Directors Issuer Yes For With Micros MCRS 11/19/10 Ratification of Auditors Issuer Yes For With Micros MCRS 11/19/10 Amend Company's 1991 Stock option plan to authorize the issuance of an additional 1.2 million shares of Common Stock Issuer Yes For With Parexel International PRXL 12/09/10 Election of Directors Issuer Yes For With Parexel International PRXL 12/09/10 Adoption of the 2010 Stock Incentive Plan Issuer Yes For With Parexel International PRXL 12/09/10 Ratification of Auditors Issuer Yes For With Factset Research Systems FDS 12/14/10 Election of Directors Issuer Yes For With Factset Research Systems FDS 12/14/10 Ratification of Auditors Issuer Yes For With Factset Research Systems FDS 12/14/10 Amendment and Restatement FactSet Research Systems Inc 2004 Stock Option and Award Plan Issuer Yes For With Nuance Communications NUAN 67020Y100 01/20/11 Election of Directors Issuer Yes For With Nuance Communications NUAN 67020Y100 01/20/11 Approve an amendment to the Amended and Restated 2000 Stock Plan Issuer Yes For With Nuance Communications NUAN 67020Y100 01/20/11 Approve an amendment to the 1995 Director's Stock Plan Issuer Yes For With Nuance Communications NUAN 67020Y100 01/20/11 Ratification of Auditors Issuer Yes For With IDEX Corp. IEX 45167R104 04/05/11 Election of Directors Issuer Yes For With IDEX Corp. IEX 45167R104 04/05/11 Advisory vote on Executive Compensation Issuer Yes For With IDEX Corp. IEX 45167R104 04/05/11 Advisory vote on Frequency of Advisory Vote on Executive Compensation Issuer Yes For With IDEX Corp. IEX 45167R104 04/05/11 Ratification of Auditors Issuer Yes For With T. Rowe Price TROW 74144T108 04/14/11 Election of Directors Issuer Yes For With T. Rowe Price TROW 74144T108 04/14/11 Approve by a Non-Binding Advisory Vote, the Compensation paid by the Company to its Named Executive Officers Issuer Yes For With T. Rowe Price TROW 74144T108 04/14/11 Recommended by Non-Binding Vote, Frequency of Voting by Holders on Compensation paid by Company to Executive Officers Issuer Yes For With T. Rowe Price TROW 74144T108 04/14/11 Ratification of Auditors Issuer Yes For With C. R. Bard BCR 04/20/11 Election of Directors Issuer Yes For With C. R. Bard BCR 04/20/11 Ratification of Auditors Issuer Yes For With C. R. Bard BCR 04/20/11 Approval of Compensation of our named Executive officers Issuer Yes For With C. R. Bard BCR 04/20/11 Frequency of Shareholder votes on Compensation of our Named Executive Officers Issuer Yes For With C. R. Bard BCR 04/20/11 Shareholders Proposal Relating to Sustainability Reporting Security Holder Yes Against With C. R. Bard BCR 04/20/11 Shareholders Proposal for the Annual Election of Directors Security Holder Yes Against With Silicon Laboratories SLAB 04/21/11 Election of Directors Issuer Yes For With Silicon Laboratories SLAB 04/21/11 Ratification of Auditors Issuer Yes For With Silicon Laboratories SLAB 04/21/11 Approve by Non-Binding Vote the Compensation of the Named executive Officers as disclosed in the Company's Proxy Statement Issuer Yes For With Silicon Laboratories SLAB 04/21/11 Recommend by Non-Binding Vote, the frequency of Advisory votes on executive Compensation Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Election of Directors Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Approve the Amendment of the 1997 Employee Stock Purchase Plan to Increase the share reserve by 17 Million Shares Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Approval of the Adoption of the 2011 Executive Cash Performance Bonus Plan Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Ratification of Auditors Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Approval of the Certificate of Amendment of the Restated Certificate of Incorporation to eliminate our classified Board structure Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Advisory vote to approve the resolution on the compensation of the named executive officers Issuer Yes For With Adobe Systems ADBE 00724F101 04/21/11 Advisory vote on the frequency of future advisory votes to approve a resolution on the compensation of the named executive officers Issuer Yes For With Gardner Denver GDI 05/03/11 Election of Directors Issuer Yes For With Gardner Denver GDI 05/03/11 Ratification of Auditors Issuer Yes For With Gardner Denver GDI 05/03/11 Cast an Advisory Vote on Executive Compensation Issuer Yes For With Gardner Denver GDI 05/03/11 Cast an Advisory Vote on the Frequency of Future Advisory Votes on Executive Compensation Issuer Yes For With Whiting Petroleum WLL 05/03/11 Election of Directors Issuer Yes For With Whiting Petroleum WLL 05/03/11 Approval of Amendment to Certificate of Incorporation to Increase the Number of Authorized Shares of Common Stock Issuer Yes For With Whiting Petroleum WLL 05/03/11 Advisory Resolution on Compensation of Named Executives Issuer Yes For With Whiting Petroleum WLL 05/03/11 Vote on Frequency of Future Advisory Votes on Compensation of Named Executive Officers Issuer Yes For With Whiting Petroleum WLL 05/03/11 Ratification of Auditors Issuer Yes For With Express Scripts ESRX 05/04/11 Election of Directors Issuer Yes For With Express Scripts ESRX 05/04/11 Ratification of Auditors Issuer Yes For With Express Scripts ESRX 05/04/11 Amendment to the Bylaws regarding calling a special meeting Issuer Yes For With Express Scripts ESRX 05/04/11 Executive Compensation Issuer Yes For With Express Scripts ESRX 05/04/11 Frequency of Executive Compensation votes Issuer Yes For With Express Scripts ESRX 05/04/11 Ratify the Express Scripts, Inc 2011 Long-Term Incentive Plan Issuer Yes For With Express Scripts ESRX 05/04/11 Report on Political Contributions Security Holder Yes Against With Mettler-Toledo International MTD 05/04/11 Election of Directors Issuer Yes For With Mettler-Toledo International MTD 05/04/11 Ratification of Auditors Issuer Yes For With Mettler-Toledo International MTD 05/04/11 Approval of the POBS Plus Incentive System for Group Management Issuer Yes For With Mettler-Toledo International MTD 05/04/11 Consider and Approve an Advisory Resolution Regarding the Compensation of the Company's Named Executive Officers Issuer Yes For With Mettler-Toledo International MTD 05/04/11 Consider and Act upon an Advisory Vote on Executive Compensation Issuer Yes For With Ecolab ECL 05/05/11 Election of Directors Issuer Yes For With Ecolab ECL 05/05/11 Ratification of Auditors Issuer Yes For With Ecolab ECL 05/05/11 Amendments to the Ecolab Stock Purchase Plan Issuer Yes For With Ecolab ECL 05/05/11 Compensation of Executives Disclosed in the Proxy Statement Issuer Yes For With Ecolab ECL 05/05/11 Frequency of Future Stockholder Advisory Votes on Executive Compensation Issuer Yes For With Ecolab ECL 05/05/11 Proposal requesting the Board of Directors to adopt a Policy on the Human Rights to Water Security Holder Yes Against With Ecolab ECL 05/05/11 Proposal requesting the Board of Directors to Take Action to Eliminate Super-majority Voting Security Holder Yes Against With FMC Technologies FTI 30249U101 05/06/11 Election of Directors Issuer Yes For With FMC Technologies FTI 30249U101 05/06/11 Ratification of Auditors Issuer Yes For With FMC Technologies FTI 30249U101 05/06/11 Approve ,by Non-Binding Vote, Executive Compensation Program Issuer Yes For With FMC Technologies FTI 30249U101 05/06/11 Recommend , by Non-Binding Vote, the Frequency of Executive Compensation Votes Issuer Yes For With FMC Technologies FTI 30249U101 05/06/11 Amend the Amended and Restated Certificate of Incorporation to Increase the Number of Authorized Shares of Common Stock From 300 Million to 600 Million Shares Issuer Yes For With Stericycle SRCL 05/24/11 Election of Directors Issuer Yes For With Stericycle SRCL 05/24/11 Approve the Company's 2011 Incentive Stock Plan Issuer Yes For With Stericycle SRCL 05/24/11 Ratification of Auditors Issuer Yes For With Stericycle SRCL 05/24/11 Advisory Resolution approving the Compensation Paid to the Company's Executive Officers Issuer Yes For With Dentsply International XRAY 05/25/11 Election of Directors Issuer Yes For With Dentsply International XRAY 05/25/11 Ratification of Auditors Issuer Yes For With Dentsply International XRAY 05/25/11 Approve by Non-Binding Advisory Vote, the Compensation of the Company's Executive Officers Issuer Yes For With Dentsply International XRAY 05/25/11 Recommend, by Non-Binding Advisory Vote, The Frequency of Voting on Executive Compensation Issuer Yes For With Informatica INFA 45666Q102 05/26/11 Election of Directors Issuer Yes For With Informatica INFA 45666Q102 05/26/11 Approve amendments to Informatica's 2009 Equity Incentive Plan to increase the number of shares of Informatica's common stock reserved for the issuance there under by 2.5 million shares and increase the ratio by which full value count against the share reserve to 2.37 Issuer Yes For With Informatica INFA 45666Q102 05/26/11 Ratification of Auditors Issuer Yes For With Informatica INFA 45666Q102 05/26/11 Advisory Note Executive Compensation Issuer Yes For With
